In two actions by machinists, who were paid eleven dollars per day for their services, it was sought to obtain a larger sum on the theory that the prevailing rate of wages in that employment in the city of New York was in excess of that paid to plaintiffs. At the beginning of the trial there was a stipulation in effect that this action should be determinative of similar actions brought by other plaintiffs through the same attorney, subject only to variations that might appear in the proof as to the departments in which such persons were employed. At the close of the evidence and before decision, the plaintiffs moved to discontinue the action. The motion was denied and judgment rendered for defendant. It was within the discretion of the court, under the circumstances, to refuse to grant the motion in view of the stipulation and of the public interest in the action. (Matter of Butler, 101 N. Y. 307, 309; Winans v. Winans, 124 id. 140; Grana v. Metropolitan Life Ins. Co., 237 App. Div. 54; Dailey v. Northern New York Utilities, Inc., 129 Misc. 183.) Judgments affirmed, with costs. Davis, Adel and Close, JJ., concur; Lazansky, P. J., and Carswell, J., dissent, being of opinion that there had been no binding or enforeible stipulation and public interest is not involved in the ease.